Citation Nr: 1623466	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left foot tendonitis with pain and numbness due to scar (also claimed as numbness left extremity), to include as secondary to the service-connected painful scar, dorsum of left foot.

2.  Entitlement to service connection for anemia (also claimed as fatigue), to include as secondary to the service-connected hemorrhoids (claimed as constipation).

3.  Entitlement to an increased initial rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

4.  Entitlement to an increased initial rating for hemorrhoids (claimed as constipation), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 
Left Foot Tendonitis

The Veteran was afforded a VA examination in May 2013.  The examiner opined that the claimed left foot tendonitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  His rationale was that tendinitis is inflammation of the tendon and tenosynovitis is inflammation of the tendon sheath.  A ganglion cyst is an accumulation of fluid within the tendon sheath....tendon in the lower leg, and the tibialis posterior tendon in the ankle and foot.  Inflammation of a tendon may be caused by repetitive activity.  Tendonitis is in the anterior of the left ankle extensor tendon.  

Initially, the Board notes that the examiner's opinion only addresses whether the Veteran's left foot tendonitis is directly related to service.  The opinion does not specifically address whether the Veteran's left foot tendonitis was caused or aggravated by her service-connected painful scar, dorsum of left foot.  

Furthermore, the Board finds that the use of the terms may be in the examiner's rationale makes his opinion appear equivocal as to whether the Veteran's inflammation of the tendon or tendonitis in the left foot was caused by repetitive activity.  The equivocal nature of this opinion diminishes its probative value.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  For the reasons notes above, the Board believes that the Veteran should be afforded another VA examination and opinion to determine the etiology of her current left foot tendonitis.  38 U.S.C.A. § 5103A (d) (West 2014).

Anemia

The Veteran was afforded a VA examination in May 2013.  The examiner opined that the claimed anemia was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  His rationale was that there was no history of chronic, active bleeding from hemorrhoids, and the Veteran has a history of excessively heavy menstrual cycles that resulted in a hysterectomy.

The Board notes that while the examiner appears to have opined that the Veteran's anemia was not caused by her service-connected hemorrhoids; his opinion does not address whether the claimed anemia was aggravated by the service-connected hemorrhoids.  

Furthermore, the Board notes that in a May 2013 statement, submitted following her May 2013 VA examination, the Veteran argued that she has experienced bleeding hemorrhoids.  She also notes that at the time she was initially diagnosed with anemia, in October 2011, she did not have excessive bleeding during her menstrual cycle, and in fact, she did not complain of heavy menstrual bleeding until 2012.  Therefore, she argues that her anemia was not caused by a heavy menstrual cycle.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for evaluation purposes.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  For the reasons notes above, the Board believes that the Veteran should be afforded another VA examination and opinion to determine the etiology of her currently demonstrated anemia.  38 U.S.C.A. § 5103A (d) (West 2014).

PTSD

The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Veteran's last VA PTSD examination of record was in January 2012, over four years ago.  Since that time, the Veteran has submitted evidence, including a February 2016 FMLA application and an April 2016 lay statement from her husband, indicating that her symptoms have increased since her last examination in January 2012.  She has also submitted statements from her VA treating mental health physician, recommending that she take a leave of absence from work in 2015, due to her mental health condition.  Given the evidence of increased symptomatology, and to ensure that the record reflects the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Hemorrhoids

The Veteran argues that she meets the criteria for a higher rating for her service-connected hemorrhoids.  Specifically, she claims that she has bleeding hemorrhoids as well as anemia, secondary to her hemorrhoids.  

The medical evidence of record, including the report of a colonoscopy examination completed in April 2013, Tuscaloosa Endoscopy Center report dated May 8, 2013, and the report of a VA examination completed in May 2013, does not show bleeding hemorrhoids.  However, the Veteran reported rectal bleeding during private treatment at Gastro Care in May 2013.  Furthermore, in her May 2013 statement noted above, the Veteran noted that the May 2013 examiner indicated that the results of her rectal/anal area were normal, however; she never performed a rectal examination.  Furthermore, she argued that the examiner never asked her about a history of external hemorrhoids or anal abnormalities.  The Veteran contends that she has a history of external and internal hemorrhoids as well as bleeding hemorrhoids.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his findings are incomplete and therefore, inadequate for evaluation purposes.  Under the circumstances, the Board finds that remand is warranted to afford the Veteran a new VA examination to assess the current severity of his hemorrhoids.

The Board also notes that the Veteran's claim for an increased rating for hemorrhoids is inextricably intertwined with the issue of entitlement to service connection for anemia, secondary to the service-connected hemorrhoids, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to an increased rating for hemorrhoids cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associate them with the claims file/e-folder.

2.  After the above requested development is accomplished, afford the Veteran an examination to determine the nature and etiology of her currently demonstrated anemia.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.


The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the currently demonstrated anemia originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the currently demonstrated anemia was caused or aggravated (permanently worsened) by the Veteran's service-connected hemorrhoids.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, afford the Veteran an examination to determine the nature and etiology of her current left foot tendonitis.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current left foot tendonitis originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current left foot tendonitis was caused or aggravated (permanently worsened) by the Veteran's service-connected painful scar, dorsum of left foot.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of her service-connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.
The examiner should specifically provide the following:

(a) Provide a full multiaxial diagnosis with a global assessment of functioning score.

(b) Specifically discuss the effects of the Veteran's PTSD on her occupational and social functioning.

A clear rationale for all opinions and conclusions expressed must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 

5.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected hemorrhoids.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

A complete history should be elicited directly from the Veteran.  The examiner should describe all pertinent symptomatology associated with the Veteran's hemorrhoids.  Any tests or studies deemed necessary should be conducted, and findings should be reported in detail.  

The examiner should determine whether the Veteran's hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner should also determine whether the Veteran's hemorrhoid disability is accurately characterized as involving persistent bleeding with secondary anemia, or with fissures.

A clear rationale for all opinions and conclusions expressed must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 

6.  When the development requested has been completed, readjudicate the Veteran's claims, with consideration of any additional information obtained as a result of this Remand.  If any benefit sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

